Notice of Allowance

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
 	The terminal disclaimer filed on 4/14/21, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number US 8715256 B2, has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
	Claims 26-35 are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.   	The closest prior art of record is Gross (US 5549584) in view of Weston (US 2005/0222528 A1).  (It is noted that the previously cited reference (in parent application 14/254807; issued as US 9962474 B2, as cited below), Ha (US 2010/0318052 A1), is not available as prior art due to the priority claim of Applicants, as presented on page 7 of the 9/22/17 Amendment of parent application 14/254807).  	Gross and/or Weston teach or suggest an apparatus for the application of topical negative pressure therapy to a wound, the apparatus comprising a wound covering element, a vacuum connection conduit, a wound dressing portion comprising an as to independent claim 26, Gross and/or Weston fail to teach or fairly suggest the combination of:
 	applying negative pressure to the wound site through a conduit connected to the wound covering and through an aperture in the wound covering, wherein a liquid blocking element is positioned in the aperture of the wound covering; 	retaining fluid from the wound site in the absorbent material; and preventing substantially all liquid from the wound site from entering the conduit with the liquid blocking element, wherein the liquid blocking element blocks substantially all liquid transport beyond itself away from the wound site.

However, as to independent claim 30, Gross and/or Weston fail to teach or fairly suggest:
	an absorbent material positioned in or over the aperture, the absorbent material configured to transform into a gel upon contact with wound exudate.

	It would not have been obvious to modify the teachings of Gross and/or Weston to provide the combination of all of the above elements, and one of skill would not have been motivated to do so, where the combination of the cited references fails to teach or suggest the above combinations for each of independent claims 26 and 30.

 	As to the prior obviousness double patenting rejection over US 9962474 B2, it is noted that the 4/14/21 Amendment included a persuasive traversal that the present claims correspond to those of a non-elected claims 42-44 of Group III of the 11/22/16 Restriction in parent application 14/254807, which issued as US 9962474 B2.   Applicants pointed out that the present application was corrected to a divisional application with the filing of the 9/5/18 Corrected ADS and Preliminary Amendment to include the restricted claims prior to the issue date of US 9962474 B2.  Therefore, under this rejection is withdrawn.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/